NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES LEROY HERRINGTON,                         No. 16-35802

                Plaintiff-Appellant,            D.C. No. 2:12-cv-01648-AC

 v.
                                                MEMORANDUM*
S. HODGE, Medical Services Manager,
S.R.C.I., et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                   John V. Acosta, Magistrate Judge, Presiding**

                            Submitted May 24, 2017***

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      James Leroy Herrington, an Oregon state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to a serious medical need. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we may affirm on any basis supported by the record, Enlow v.

Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      Dismissal of Herrington’s action was proper because Herrington failed to

allege facts sufficient to show that defendants were deliberately indifferent to his

broken foot. See Toguchi, F.3d at 1057-60 (a prison official is deliberately

indifferent only if he or she disregards an excessive risk to inmate health; a

difference of opinion concerning the course of treatment, medical malpractice, or

negligence in diagnosing or treating a medical condition does not amount to

deliberate indifference).

      The district court did not abuse its discretion by declining to consider

Herrington’s unauthenticated documents as evidence in opposition to the motion

for summary judgment. See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th

Cir. 2002) (setting forth standard of review and stating that “unauthenticated

documents cannot be considered in a motion for summary judgment”).

      The district court did not abuse its discretion by denying Herrington’s

motions for appointment of counsel because Herrington did not demonstrate any

                                          2                                      16-35802
exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

2009) (setting forth “exceptional circumstances” requirement for appointment of

counsel).

      We do not consider issues raised by Herrington in his brief that are not

supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992).

      AFFIRMED.




                                         3                                   16-35802